Filed 5/11/22 P. v. Quintero CA4/1
                 NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                 DIVISION ONE

                                         STATE OF CALIFORNIA



 THE PEOPLE,                                                          D077996

           Plaintiff and Respondent,

           v.                                                         (Super. Ct. No. SCS303737)

 DANIEL RODRIGUEZ QUINTERO,

           Defendant and Appellant.


         APPEAL from a judgment of the Superior Court of San Diego County,
Francis Devaney, Michael T. Smyth, and Timothy Walsh, Judges. Affirmed
as modified.
         John P. Dwyer, under appointment by the Court of Appeal, for
Defendant and Appellant.
         Rob Bonta, Attorney General, Lance E. Winters, Chief Assistant
Attorney General, Julie L. Garland, Assistant Attorney General, Arlene A.
Sevidal and James M. Toohey, Deputy Attorneys General for Plaintiff and
Respondent.
                                INTRODUCTION
       A jury convicted Daniel Rodriguez Quintero of first degree murder
with the special circumstances of torture and kidnapping for ransom. Early
in the case, Quintero asked to represent himself. The trial court granted his

Faretta1 motion and appointed the Office of Assigned Counsel (OAC) “to
provide a legal runner and reasonable ancillary services.” Quintero later
raised concerns about the efficiency of OAC and, on two separate occasions,
requested the appointment of “co-counsel” other than OAC or the public
defender. The trial court denied both requests and, approximately three
weeks later, Quintero relinquished his pro per status. He was represented by
a public defender at trial.
      On appeal, Quintero contends the trial court failed to exercise its

discretion to appoint “advisory counsel”2 and, instead, summarily denied his
request as a matter of practice. He further contends the error is reversible
per se because it would have been an abuse of discretion to deny the request
had the trial court exercised its discretion. The Attorney General contends
Quintero forfeited this claim by relinquishing his pro per status, the trial
court did not fail to exercise its discretion, and, even if it did, the error was
not prejudicial.




1     Faretta v. California (1975) 422 U.S. 806 (Faretta).

2     Quintero asked the trial court to appoint “co-counsel,” but on appeal he
asserts the trial court erred by failing to appoint “advisory counsel.” In
response to Quintero’s request, the trial court stated it would not appoint co-
counsel or advisory counsel. Except when referencing the exact language
Quintero used in the trial court, we refer to his request as a request for
advisory counsel.

                                         2
      We reach the merits of Quintero’s claim, but conclude the trial court
did not fail to exercise its discretion and, even assuming so, any error does
not require reversal. Quintero also asks us to vacate any unpaid portion of
the $154 criminal justice administration fee imposed under the recently
repealed Government Code section 29550.1. We shall modify the judgment to
vacate any unpaid portion of that fee as of July 1, 2021, and affirm the
judgment in all other respects.
              FACTUAL AND PROCEDURAL BACKGROUND
                                       I.
                                     Trial
A.    Prosecution’s Case
      Jesus Q. co-owned a tattoo shop and ran a T-shirt business with his

brother, Jose Q., from the bottom floor of the shop.3 The brothers also sold
drugs and Jesus was known to use cocaine.
      At about 8:30 p.m. on December 16, 2017, Jose saw Jesus at the tattoo
shop when he went to unload some shirts at his T-shirt shop. Jesus helped
Jose unload the shirts and Jose left about half an hour later. Jesus was alone
when Jose left, but he later texted Jose and told him he was drinking with a
friend at the tattoo shop. The friend left the shop at approximately 3:00 in
the morning on December 17.
      Jesus called Jose around the same time to tell him Quintero was
outside the tattoo shop. Jose told Jesus to go inside and lock the door. Jesus
told Jose he would call him back. When Jesus failed to call, Jose tried to call
him. Jesus answered and Jose could hear people arguing. Jose asked to


3      Pursuant to the California Rules of Court, rule 8.90, governing “Privacy
in opinions,” we refer to the victim and witnesses by their first name and last
initial, and then by their first names only.

                                       3
speak to Quintero and asked him, “What’s going on?” Quintero said: “Well,
somebody owes me money. Somebody owes me a million dollars.” Quintero
then explained, “Ramon owes me money,” that he could not get ahold of
Ramon, and thought Jose or Jesus could because they were “closer” and “get

along” better with Ramon.4 Quintero hung up the phone.
      Jose tried calling his brother back, but no one answered. Jose then
reached Quintero through a Facebook call. When Quintero answered, Jose
heard talking and “some sort of scuffle” in the background. He heard Jesus
say: “You guys already hit me. You know, you guys already did what you
did. You know, you guys already hit me and, you know, that’s it. You know,
let’s just call that it.” Jose believed his brother was “begging for his life.”
Quintero then told Jose, “[i]f you hang [up] the phone, you call the cops, I’m
going to kill your brother.” Jose heard the voice of at least one other person
talking in the background and, at one point, Quintero told Jose, in a quieter,
softer voice, “because they’re trying to kill me and my family.”
      Quintero continued to demand money but changed the amount from a
million dollars to $5,000. When Jose told him he had $2,000 at home,
Quintero responded: “So that’s what your brother’s worth? $2,000? You
think this the first time I do this?” Jose said he would need to make some
calls to get more money, and Quintero agreed to let him hang up the phone to
call Ramon. When Jose called Ramon, Ramon told him that he did not owe
Quintero any money. Ramon refused to go to the tattoo shop but agreed to
call Quintero. Quintero then told Ramon to stay out of it because “the
problem was not with [him].”




4     This was a reference to a mutual acquaintance, Ramon G.

                                         4
      Jose began calling others, including Jesus’s former girlfriend, Christina
R., who agreed to call the police. Meanwhile, Jose drove to the tattoo shop.
He arrived at about 6:30 a.m., parked across the street, and waited to see if
there was any movement. He did not see any movement, so he left to meet
Christina at a restaurant down the street from the tattoo shop and gave her
the building key to give to the police.
      At around noon, the police entered the tattoo shop in tactical gear.
They found blood on the wall, tile, and stairs in the entryway. Jesus’s body
was lying on the floor at the top of the stairs. He was naked from the waist
down, his legs were wrapped with an electrical cord, and his ankles were
wrapped tightly with shoelaces. The police did not locate any other
individuals inside the building.
      The medical examiner testified Jesus died from “blunt head and neck
trauma,” and possible “mechanisms” of death included blunt force to the head
and neck, and strangulation. Jesus had extensive injuries throughout his
body, including blunt force trauma to the head, neck (including fractures to
the hyoid bone), torso, and both his upper and lower extremities. He had a
small skull base fracture, bruising and bleeding around and on the brain.
His nose was broken, and he had bruising and lacerations near his eyes. The
manner of death was homicide.
      Forensic evidence established Quintero’s presence at the scene of the
murder. Quintero’s fingerprints were on a beer bottle and tequila bottle in
the tattoo shop. His fingerprints on the tequila bottle were in blood and DNA
testing established it was Jesus’s blood. There were shoe impressions with a
distinctive tread pattern left on the floor of the tattoo shop, which were
forensically matched to Quintero’s sandals later seized during a search of his
apartment. Cell phone tower data placed Quintero’s phone in the vicinity of


                                          5
the tattoo shop at the time of the murder; the phone was used for two voice
calls, at approximately 2:35 a.m. and 3:24 a.m. The police collected
fingerprints belonging to several other individuals, but did not determine
who else, if anyone, was at the shop with Quintero at the time of the murder.
      Quintero was detained on December 20, 2017, while crossing the border
from Mexico into the United States. A detective asked Quintero if he had any
knowledge about what happened at the tattoo shop. He initially denied
having any information, but later said it involved the D.E.A. (Drug
Enforcement Agency). Quintero was released but the police seized his phone
and impounded his car. During a warrant search executed at Quintero’s
apartment later that week, police collected the sandals Quintero wore when
he was detained at the border and which matched the shoe impressions left
at the murder scene.
B.    Defense Case
      Quintero testified in his own defense. He admitted he was at the tattoo
shop and stayed at a nearby motel the night of Jesus’s murder. He admitted
his fingerprint, imprinted in Jesus’s blood, was on the tequila bottle in the
shop. And he acknowledged the sandals seized from him by law enforcement
were the sandals he wore on the night of the murder.
      Quintero testified, however, he was an alcoholic and was taking
prescription muscle relaxers the week of the murder. As a result, he had
frequent blackouts and a limited recollection of the days surrounding the
murder. Quintero knew Jesus and Jose, and knew Jesus was co-owner of the
tattoo shop. He had been staying at a motel near the tattoo shop on the night
of the murder, but had no recollection of checking into the motel.
      He left the motel to go to a party with his ex-wife on December 16,
2017. He drank heavily at the party, and his ex-wife dropped him off at the


                                       6
motel sometime after dark. He went to the store to buy more alcohol, but it
was closed. When he returned to the motel two men in the parking lot told
him the 7-Eleven was open, so he walked there and purchased two bottles of
wine. When he got back, he took his muscle relaxers and fell asleep.
        The next thing Quintero remembered was drinking on the sidewalk in
front of the motel. He did not know how long he had been there, or how long
he had slept. He saw two men standing outside the tattoo shop. He walked
towards them and recognized one as Jesus. He did not know the other man.
        Quintero’s next memory was lying on the sidewalk in front of the tattoo
shop, alone and bleeding. He did not have a shirt on and recalled being hit
again when he stood up to look for it. He saw Jesus standing in the doorway
of the shop and saw another man running towards him. He thought he was
going to get beat up again, so he started fighting with Jesus. The other man
tackled Jesus and started screaming, saying Jesus had stabbed him.
Quintero pulled the man off Jesus, and Quintero and Jesus fell onto the
stairs inside the tattoo shop.
        Jesus handed Quintero a phone. Quintero recalled talking to Jose on
the phone, but the only detail of the conversation he could recall was telling
Jose that Jesus beat him up. Jesus kicked or punched Quintero, causing him
to hit his head. Then, Jesus and the other man began to fight again.
Quintero did not recall what happened to Jesus’s phone, but did recall Jose
calling him back on his own phone and asking what was going on. He also
remembered Jose saying he had $5,000 and that he was going to come to the
shop.
        Quintero’s next memory was the other man telling him not to go
outside because there were people out there. Jesus was unconscious on the
landing of the stairs. Quintero next recalled Jesus grabbing him, although he


                                        7
was not sure of the exact sequence of events. The other man pulled Jesus off
Quintero and Quintero ran out of the tattoo shop and back to his motel room.
Quintero had been in the building for 15 minutes. When he left, he did not
know that Jesus was dead.
      Quintero had told Jose where he was staying and was concerned Jose
would come after him, so he got in his car to leave. As he was leaving, a man
ran up to the car and got in on the passenger side. Quintero did not recognize
the man but believed it was the same man that had been at the tattoo shop.
The man said “Go, go, go,” and Quintero started driving. Quintero’s next
memory was the man waking him up. Quintero was still driving but had
stopped, and presumably fallen asleep, at a stoplight. He was on the phone
with Ramon and the person in the car was asking, “Is he here with the
money?” Quintero then drove to Mexico. He and the man checked into a
motel, Quintero consumed some cocaine, and he and the other man went
drinking at a club until Quintero ran out of money.
      Quintero tried to cross back into the United States a few days later to
go to work. He was drunk, hit another car while waiting in line at the
border, and got into a fist fight with the other driver. Quintero was detained
at the border and arrested a few days later.
      On cross-examination, Quintero acknowledged writing a letter to law
enforcement in March 2019, describing what happened on the evening of the
murder. He conceded his prior statement was “very different” from his trial
testimony. He explained the differences by saying he “filled in all the gaps in
[his] memory” with “the police report and the transcripts,” “what somebody
angry would do at the time,” and his “imagination.”
      Quintero’s ex-wife also testified. She confirmed Quintero was drinking
a lot at the party on December 16, 2017. She decided it was time to leave the


                                       8
party around midnight and dropped Quintero off at the motel on her way
home. Quintero was “very drunk.”
      The defense also called an emergency room physician and a
psychologist as expert witnesses. Each testified about the effects of alcohol
on memory, behavior, and judgment. Both discussed blackouts and
confabulation, a phenomenon in which alcoholics try to make sense of what
happened by filling in memory gaps caused by fragmentary blackouts.
      During closing arguments, defense counsel asserted Quintero was
guilty of manslaughter, but not murder. She argued the prosecution had not
proven intent, in part because the evidence showed Quintero was extremely
intoxicated.
C.    Verdict and Sentencing
      The jury convicted Quintero on all charged counts: first degree murder

(Pen. Code,5 § 187, subd. (a); count 1); kidnapping for ransom (§ 209, subd.
(a); count 2); and torture (§ 206; count 3). As to the murder charge, the jury
found two special circumstances to be true⎯murder in the commission of a
kidnapping (§ 190.2, subd. (a)(17)) and intentional murder with infliction of
torture (§ 190.2, subd. (a)(18)). As to the kidnapping charge, the jury found
the special allegations that the victim suffered bodily harm and death and
was intentionally confined in a manner which exposed him to a substantial
likelihood of death to be true.
      The trial court sentenced Quintero to prison for life without the
possibility of parole on each of the murder kidnapping convictions, and life in
prison on the torture conviction. As to the sentences on the kidnapping and
torture convictions, the court stayed them pursuant to section 654. The court


5     Further unspecified statutory references are to the Penal Code.

                                       9
also imposed various fines and fees, including a $154 criminal justice
administration fee pursuant to now-repealed Government Code section
29550.1.
                                  DISCUSSION
                                         I.
The Trial Court Did Not Abuse Its Discretion By Denying Quintero’s Request
                              for Advisory Counsel
      Quintero asserts the trial court failed to exercise its discretion when it
denied his request for advisory counsel, during a brief period in which he was
representing himself in pro per. He further contends the error requires
reversal per se because it would have been an abuse of discretion to deny the
request if the trial court had exercised its discretion. The Attorney General
contends Quintero forfeited the argument by relinquishing his right to
represent himself and accepting appointed counsel. We decline to resolve the
issue based on forfeiture, but conclude the trial court did not fail to exercise
its discretion and, even if it did, the error was not prejudicial.
A.    Relevant Pre-Trial Proceedings
      Quintero was initially represented by the San Diego County Public
Defender Office. He asked to represent himself in February 2019, relatively
early in the proceedings. He explained to Judge Francis Devaney, then
presiding, that he did not want his attorney to vigorously cross-examine
certain witnesses because another individual had been executed shortly after

the murder and he did not want to place anyone else in danger.6 However,



6     At trial, a detective testified there was a fingerprint and palm print on
an exterior door to the tattoo shop matched to an individual named Jose Z.
The police were not able to connect Jose Z. to Jesus or the murder. Jose Z.’s

                                        10
he understood any appointed attorney would have an ethical obligation to put
on a zealous defense. The court granted Quintero’s request for pro per status,
and appointed OAC “to provide a legal runner and reasonable ancillary
services.”
      At a readiness hearing on April 22, 2019, Quintero presented a
discovery motion, but agreed to take it off calendar after Judge Devaney
explained he first needed to use the informal discovery process. Quintero
then said, “I want to file an injunction on OAC,” and asserted OAC was not
providing adequate assistance with the discovery process. Judge Devaney
explained to Quintero that he would need to ask OAC to file a motion
regarding his discovery issues and complaints about OAC, in the appropriate
department. The trial court and Quintero had the following exchange:
      “[Quintero]: I do want to ask the [c]ourt for a court counsel that
      is not affiliated with OAC.
      “[Court]: Well, you want me to reappoint the public defender?
      “[Quintero]: No. I have a conflict of interest with the public
      defender on my last hearing on the Faretta hearing. I made a
      crucial mistake saying that the person claiming responsibility got
      executed, but I was wrong. The person claiming responsibility is
      still out there. The other person known to the alleged victim is
      the one that got executed and my public defender did not know
      that after six months of having my case. And I think that she
      would have -- I told her a few weeks when I filed the Faretta and
      she didn’t look up the paperwork.
      “[Court]: I don’t need all that background in front of the public
      defenders. [¶] What exactly are you asking me to do?
      “[Quintero]: I need for the [c]ourt to assign me co-counsel that is
      not affiliated with OAC, because OAC makes me sign a contract


mother told the police he was assassinated in Mexico shortly after Jesus’s
murder.


                                      11
      waiving my rights, and I don’t agree with the contract with OAC
      waiving my rights.
      “[Court]: Okay. Mr. Quintero, you are going to either represent
      yourself or I will appoint the public defender or the alternate
      public defender, but I’m not appointing co-counsel. You can
      either be your own attorney or you can be represented by an
      attorney. I’m not going to appoint co-counsel. [¶] So are you
      asking me to revoke your pro per status and appoint an attorney
      to represent you?
      “[Quintero]: I believe in the interest of justice it would be better
      to have a co-counsel so that this moves on faster. And if you say
      that I’m not having a co-counsel, I’ll stay as pro per. But the time
      it’s going to take me --
      “[Court]: I don’t want to tell you what to do. We had this
      conversation. I told you what I think about someone in your
      shoes, with a murder charge, representing themselves. I already
      told you it’s not a wise idea. But there is no such thing as co-
      counsel. It’s either you’re on your own in pro per or I assign you
      an attorney and you can assist that attorney. That attorney has
      obligations towards you. But there is no co-counsel. So if you
      want to continue to represent yourself sitting next to an attorney,
      that is not going to happen. It is either you’re on your own or
      you’re represented. What is your choice?
      “[Quintero]: I’ll stay on my own.
      “[Court]: All right.”
      OAC filed Quintero’s motion and the trial court held another hearing
on May 1, 2019. Judge Michael T. Smyth was now presiding. Quintero
raised a number of specific concerns, which the court addressed. The
following exchange occurred at the conclusion of the hearing:
      “[Quintero]: May I ask a comment or a question? You said that
      you were able to appoint a public defender again in this court?
      “[Court]: Right.




                                      12
      “[Quintero]: Due to my limitations as a KSA[7] inmate, is it
      possible so that I have full access with the board of lawyers to
      cross-examine for the court to assign me a co-counsel? That way
      all the motions that establish my defense, I can send that
      straight to that co-counsel.
      “[Court]: We don’t do co-counsel here. I don’t do that. We can
      have someone represent you, but in this circumstance, I would
      not be doing co-counsel or advisory counsel.”8 (Italics added.)
      A few weeks later, on May 20, 2019, Quintero relinquished his pro per
status and accepted appointed counsel. He was represented by the public
defender at trial.
B.    Forfeiture
      We begin our analysis with the Attorney General’s assertion that
Quintero forfeited his claim of error regarding the trial court’s denial of his
request for advisory counsel by subsequently accepting appointed counsel.
The Attorney General provides no authority, nor are we aware of any,
establishing that a self-represented defendant waives or forfeits the claim of
an erroneous denial of advisory counsel by subsequently relinquishing his
self-represented status.
      The Attorney General relies primarily on People v. Stanley (2006) 39
Cal.4th 913. There, the defendant “orally interposed [a] request for self-




7     KSA means “keep separate all” and is a restricted housing status
requiring certain inmates be kept separate from others.

8     The transcript for the hearing was sealed for Quintero’s benefit because
he raised issues relevant to his defense as a self-represented defendant. The
quoted portion of the transcript does not reveal those defenses and Quintero
included the same passage in his opening brief. He has therefore waived any
objection to our inclusion of the passage in this opinion.

                                       13
representation during a renewed Marsden[9] motion made in municipal court
one year before his preliminary hearing and nearly two years before the start
of trial, out of apparent annoyance or frustration with his first appointed
counsel.” (Id. at pp. 932−933.) The defendant never renewed the request but
subsequently accepted a substitution of appointed counsel, as well as the
appointment of an additional attorney to assist the primary appointed
counsel. (Id. at p. 933.) The California Supreme Court concluded, “[i]n light
of defendant’s subsequent acceptance of several appointed counsel to
represent him without ever renewing his request for self-representation,” he
abandoned his desire to be self-represented and therefore waived the issue on
appeal. (Ibid.)
      We cannot reach the same conclusion regarding Quintero’s request for
advisory counsel in this case. Quintero raised his request twice in less than
two weeks and only accepted appointed counsel after the trial court denied
both requests, leaving him with the choice of continuing to represent himself
without assistance or accepting appointed counsel. The Attorney General
asserts there is no evidence the trial court’s denial of Quintero’s request for
advisory counsel had any bearing on Quintero’s decision to accept appointed
counsel. To the contrary, Quintero began the second inquiry by confirming
the trial court could still appoint a public defender, but indicated his
preference was to represent himself with the assistance of “co-counsel.” We
are not convinced that Quintero’s subsequent relinquishment of his pro per
status, under these circumstances, constituted a forfeiture of the claim he
now asserts. So we will address the merits of Quintero’s claim.




9     People v. Marsden (1970) 2 Cal.3d 118 (Marsden).

                                       14
C.    Advisory Counsel
      Turning to the merits, we are not persuaded the trial court failed to
exercise its discretion when it denied Quintero’s requests for advisory
counsel.
      “ ‘A defendant in a criminal case possesses two constitutional rights
with respect to representation that are mutually exclusive.’ [Citation.] ‘[T]he
Sixth Amendment guarantees a defendant a right to counsel but also allows
him to waive this right and to represent himself without counsel.’ ” (People v.
Sullivan (2007) 151 Cal.App.4th 524, 545.) A defendant who chooses self-
representation may request, but does not have a constitutional right to,
advisory counsel. (People v. Doane (1988) 200 Cal.App.3d 852, 861,
disapproved on other grounds in People v. Barnum (2003) 29 Cal.4th.1210.)
“[T]he decision to appoint an advisory counsel lies within a trial court’s
discretion.” (Doane, at p. 861.) If the trial court does appoint advisory
counsel, they typically serve a “narrow role . . . giving legal advice and
assistance to a defendant who has the control and responsibility for his own
defense.” (Id. at p. 864; see also People v. Bradford (1997) 15 Cal.4th 1229,
1368 [“When a defendant chooses self-representation, he or she retains
primary control over the conduct of the case, and consequently the role of
advisory counsel is limited.”].)
      The California Supreme Court, in People v. Crandell (1998) 46 Cal.3d
833 (Crandell), explained that: “When a defendant requests appointment of
advisory counsel, a court’s failure to exercise its discretion is serious error
and its denial of a request for advisory counsel in a capital case may
constitute an abuse of discretion. [(People v. Bigelow (1984) 37 Cal.3d 731,
743 (Bigelow).)] We held in Bigelow that failure to exercise discretion on a
request for advisory counsel in circumstances where a refusal to grant the


                                        15
request would be an abuse of discretion requires automatic reversal of a
resulting conviction because of the inherent difficulty in assessing prejudice.”
(Crandell, at p. 861, citing Bigelow, at pp. 744−746, italics in original.)
However, as the Court further explained, “Bigelow, supra, 37 Cal.3d 731, did
not establish a ‘fixed rule’ that advisory counsel must be appointed for every
pro se defendant in a capital case, and thus the question whether denial of a
request for advisory counsel would have been an abuse of discretion must be
determined on a case-by-case basis.” (Crandell, at p. 863.)
      Where the trial court fails to acknowledge or exercise its discretion in
refusing to appoint advisory counsel, but the denial would not have been an
abuse of discretion if the court had exercised its discretion, prejudice is
assessed under the harmless error standard articulated in People v. Watson
(1956) 46 Cal.2d 818 (Watson). (Crandell, supra, 46 Cal.3d at
pp. 864−865.) Under the Watson standard, the error is prejudicial and
requires reversal if it is reasonably probable the result would have been more
favorable to the defendant had the error not occurred. (Watson, at p. 836.)
      Here, Quintero asserts the trial court failed to exercise its discretion
because it did not engage “in a reasoned exercise of judgment based on an
examination of the particular circumstances of this case,” and instead, issued
a blanket ruling. (See Crandell, supra, 46 Cal.3d at p. 862.) We begin with
the presumption the trial court both understood and appropriately exercised
its discretion. (See People v. De Jesus (1995) 38 Cal.App.4th 1, 29.) The trial
court need not affirmatively acknowledge its discretion. (Ibid.) Rather,
Quintero, as the appellant, has the burden of demonstrating “the trial court
failed to perceive its power.” (Ibid.) We acknowledge the trial court made
broad statements about its willingness to appoint advisory counsel in each
instance. And those statements might be taken as blanket rulings, if read in


                                        16
isolation. However, when read in context, we conclude the trial court did
understand that it had the discretion to appoint advisory counsel, and that it
did consider the specific circumstances of the case before denying Quintero’s
request.
      When Quintero first asked the trial court to assign “co-counsel” not
associated with OAC, Judge Devaney responded, in part, “I’m not going to
appoint co-counsel.” Quintero persisted and the court stated, in part, “there
is no co-counsel.” Although the later statement appears conclusory in nature,
in full context, we perceive it as the trial court’s attempt to explain to a self-
represented defendant, in simple straightforward language, that co-counsel
was not an option in this case. Quintero then renewed his request at a
subsequent hearing in a different department, with a different judge. Like
the first request, the second was in the context of complaints about OAC and,
specifically, OAC’s efficiency in responding to Quintero’s administrative
requests. Judge Smyth initially told Quintero, “We don’t do co-counsel here,”
but then clarified, “in this circumstance, I would not be doing co-counsel or
advisory counsel.” (Italics added.)
      This is not a case, as Quintero urges, like Crandell or Bigelow, in which
the trial court expressly stated, “ ‘there is no such thing’ ” as advisory counsel
(Crandell, supra, 46 Cal.3d at p. 857) or that advisory counsel is “ ‘not
permitted under California law’ ” (Bigelow, supra, 37 Cal.3d at p. 740),
without any further clarification. Instead, this case is more like People v.
Choi (2021) 59 Cal.App.5th 753 (Choi). In Choi, the trial court responded to a
request for advisory counsel by stating, “That’s not the way it’s done in this
courthouse.” (Ibid.) However, the trial court also acknowledged it did have
the authority to appoint advisory counsel, and explained the defendant made
a choice to represent himself and “was ‘smarter than most.’ ” (Id. at


                                        17
pp. 767−768.) Viewing the trial court’s comments in context, the appellate
court was “satisfied the [trial] court did not apply a blanket practice of
denying advisory counsel without exercising its discretion under the
circumstances.” (Id. at p. 769.) Similarly considering the trial court’s
comments in context here, we cannot conclude the trial court failed to
recognize or exercise its discretion.
      Even if we were to conclude the trial court did fail to exercise its
discretion, which we do not, reversal would not be warranted. As we explain,
the record before us “does not demonstrate that denial of [Quintero’s] request
for advisory counsel would have been an abuse of discretion.” (Crandell,
supra, 46 Cal.3d at p. 864.) Thus, “Bigelow is distinguishable and its rule of
per se reversal does not govern.” (Ibid.) We instead apply the Watson
harmless error standard and conclude it is not reasonably probable the result
would have been more favorable to Quintero in the absence of the purported
error. (Crandell, at pp. 864−865; Watson, supra, 46 Cal.2d at p. 836.)
      “The factors which a court may consider in exercising its discretion on a
motion for advisory counsel include the defendant’s demonstrated legal
abilities and the reasons for seeking appointment of advisory counsel.”
(Crandell, supra, 46 Cal.3d at p. 863 [concluding trial court does not abuse its
discretion by denying a request for advisory counsel that is essentially a
manipulative end run around the denial of a Marsden motion].) The court
may also consider the defendant’s general education level, the seriousness of
the charges, and the overall complexity of the case. (Bigelow, 37 Cal.3d at
pp. 743−744.)
      As an initial matter, we note this case presents a unique set of
circumstances. First, as the trial court acknowledged, this was not a typical
case in which Quintero believed he could do a better job than the public


                                        18
defender. Rather, Quintero’s stated reason for wanting to represent himself
was he did not want his attorney to “adequately, diligently represent” him at
trial. As Quintero explained to the trial court, he did not want his appointed
attorney to vigorously cross-examine certain witnesses.
      Second, the scope of Quintero’s request for advisory counsel was
limited. After raising complaints about OAC, Quintero asked for “co-counsel
that is not affiliated with OAC, because . . . [he did not] agree with the
contract with OAC waiving [his] rights.” Quintero renewed his request at the
next hearing after raising complaints about the efficiency of OAC, and said
he wanted “co-counsel” so he could send “all the motions that establish my
defense . . . straight to that co-counsel.” Quintero did not, at any point,
indicate he needed legal assistance to prepare those motions, or any other
part of his defense.
      Third, Quintero’s requests appear to have been motivated primarily by
his stated concerns with the public defender and OAC. Quintero first asked
for “counsel that is not affiliated with OAC.” When the trial court inquired
whether Quintero wanted it to reappoint the public defender, Quintero
declined, citing the alleged conflict of interest, and stated he wanted “co-
counsel that is not affiliated with OAC.” Thus, the record suggests Quintero
was actually seeking substitute counsel for OAC, or, put another way,
assistance from an appointed counsel that was not the public defender or

OAC.10 As the Court in Crandell explained, it is appropriate for a trial court
to deny a request for advisory counsel where there is “evidence [of] a


10    Notably, the trial court did hold several Marsden hearings and did
specifically address the public defender’s alleged conflict of interest, but
Quintero does not assert the trial court erred in any of its rulings at those
proceedings.

                                       19
manipulative endeavor to obtain the appointment of private counsel without
a showing of conflict or inadequacy sufficient to remove the public defender in
the first instance.” (Crandell, supra, 46 Cal.3d at p. 863.)
      Quintero relies on People v. Mattson (1959) 51 Cal.2d 777 to assert the
denial of his request was error because advisory counsel would have
promoted justice and allowed the matter to proceed in an “orderly and
expeditious” manner. (Id. at p. 797.) In Mattson, the California Supreme
Court confirmed matters related to the appointment of advisory counsel “are
within the sound discretion of the trial judge, who is in a position to appraise
the courtroom situation and determine what procedure will best promote
orderly, prompt and just disposition of the cause.” (Ibid.) The Court
continued, “[t]he [trial] court, however, should not permit a litigant both to
have counsel and to actively participate in the conduct of the case (as by
conducting examination of witnesses, interposing objections, arguing points
of law or of fact, addressing the jury, etc.) unless the court on a substantial
showing determines that in the circumstances of the case the cause of justice
will thereby be served and that the orderly and expeditious conduct of the
court’s business will not thereby be substantially hindered, hampered or
delayed.” (Ibid., italics added.) The Court did not hold, as Quintero suggests,
the trial court must appoint advisory counsel any time doing so would
promote justice or efficiency. Regardless, Quintero did not argue he needed
advisory counsel for the presentation of his case at trial, nor did he make the
type of showing described in Mattson.
      Moreover, Quintero was educated and capable of self-representation.
He was competent, could read and write in English, and had completed
approximately 120 college credits. During the Faretta hearing, the trial court
observed: “Having talked to Mr. Quintero, I think he’s much brighter and


                                        20
well[-]spoken than most defendants who ask to go pro per, so I don’t think
there’s going to be a competency issue.” Quintero argues he did not have any
legal knowledge or experience but, of course, the vast majority of self-
represented litigants do not. The record demonstrates Quintero was capable
of understanding the proper mechanism for bringing a discovery motion once
the trial court explained the discovery process. Although the trial court
indicated some of the claims included in the motion were civil matters, and
were not appropriate for a criminal case, Quintero was able to obtain at least
some relief with respect to other, properly raised issues. And again, Quintero
never directly indicated he needed assistance with understanding the law or
legal processes; he simply raised concerns with the efficiency of OAC’s
administrative services.
      Quintero further asserts the charges against him were serious and the
case was both legally and factually complex. We acknowledge the charges
were serious, and there is at least some suggestion in the record the Attorney
General was still considering the death penalty when the trial court refused
to appoint advisory counsel. However, the case ultimately was not a capital
case and did not involve the type of difficult statutory construction or
constitutional issues present in Bigelow. (See Bigelow, supra, 37 Cal.3d at
p. 743 [“The case arose under the 1978 death penalty initiative, an enactment
rife with constructional and constitutional difficulties, which had not yet been
judicially interpreted.”].) Quintero argues the different charges here required
different mental states but does not assert, or present any evidence in the
record indicating, he had difficulty understanding or applying the relevant
legal principles.
      In Crandell, our high court distinguished the holding in Bigelow and
found the Watson standard of prejudice applicable, where “the defendant was


                                       21
charged only with the multiple-murder special circumstances, which
presented no significant construction problems,” and “demonstrated
substantial competence.” (Crandell, supra, 46 Cal.3d at p. 864.) Likewise,
here, the charges did not raise any novel constitutional issues, Quintero’s
request for assistance was limited, and Quintero was substantially
competent. Thus, the denial of Quintero’s request would not have been an
abuse of the trial court’s discretion, had the trial court exercised that
discretion.
      Applying the Watson standard, it is not “reasonably probable that
different verdicts would have been returned had [Quintero] received the
assistance of advisory counsel.” (Crandell, supra, 46 Cal.3d at p. 866.)
Importantly, unlike the defendants in Bigelow and Crandell, Quintero was
ultimately represented by competent, appointed counsel at trial and the jury
still convicted him on all asserted charges. Quintero’s reason for initially
rejecting appointed counsel was he wanted to present a less zealous defense.
Given Quintero’s explanation, it is difficult to conceive of a scenario in which
he would have received a better outcome at trial if he had remained self-
represented, even with the assistance of advisory counsel.
      In sum, we conclude the trial court did not fail to exercise its discretion
when it denied either of Quintero’s requests for advisory counsel, but even if
it did, the error was not prejudicial and does not warrant reversal.
                                        II.
 Any Unpaid Portion of the $154 Criminal Justice Administration Fee Shall
                                   Be Vacated
      Quintero requests we modify the judgment to strike the $154 criminal
justice administration fee based on recent changes to the law.




                                       22
      After Quintero was sentenced, Assembly Bill No. 1869 (2019–2020 Reg.
Sess.) (Assembly Bill No. 1869) was signed into law. As of July 1, 2021,
pursuant to Assembly Bill No. 1869, the statutory provision pursuant to
which the court ordered Quintero to pay a $154 criminal justice
administration fee (former section 29550.1 of the Government Code) was
repealed, and Government Code section 6111 was added. (Assem. Bill No.
1869, §§ 11, 24.) Government Code section 6111, subdivision (a), provides
that: “On and after July 1, 2021, the unpaid balance of any court-imposed
costs pursuant to Section 27712, subdivision (c) or (f) of Section 29550, and
Sections 29550.1, 29550.2, and 29550.3, as those sections read on June 30,
2021, is unenforceable and uncollectible and any portion of a judgment
imposing those costs shall be vacated.”
      The Attorney General concedes, and we agree, Quintero is entitled to
vacatur of any unpaid balance of his criminal justice administration fee as of
July 1, 2021.




                                      23
                              DISPOSITION
     Any portion of the $154 criminal justice administration fee imposed
pursuant to former Government Code section 29550.1 unpaid as of July 1,
2021 is vacated. The judgment as modified is affirmed.


                                                                      DO, J.

WE CONCUR:



HALLER, Acting P. J.



O'ROURKE, J.




                                    24